 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDJohn Rosetta and Jim Rosettad/b/a Fresno AGHardware,Employer-PetitionerandRetailClerks'Union Local1288,RetailClerksInternationalAssociation,AFL-CIO. Case 20-RM-1173August 27, 1970DECISION, ORDER, AND DIRECTIONBY MEMBERSFANNING, MCCULLOCH, AND JENKINSPursuant to stipulation for certification upon con-sent election approved by the Regional Director forRegion 20 on May 16, 1969, an election was conductedon June 5, 1969, in the above-entitled proceeding,under the direction and supervision of said RegionalDirector. At the conclusion of the election, the partieswere furnished with a tally of ballots which showedthat of approximately 44 eligible voters, 36 cast ballots,of which 16 were cast for, and 14 were cast againstthe Petitioner. There were six challenged ballots. Thechallenged ballots are sufficient in number to affectthe results of the election. On June 12, 1969, theUnion filed timely objections to the election.The Regional Director investigated the challengesand the objections, and, on September 5, 1969, issuedand served on the parties his Report on Objectionsand Challenged Ballots, and, on September 9, 1969,a Supplemental Report on Objections and ChallengedBallots, and, on September 9, 1969, a SupplementalReport on Objections and Challenged Ballots. In hisReport, as supplemented, the Regional Director rec-ommended to the Board that the objections be over-ruled, and that the challenges to the ballots of Carl,Regina, and Dennis Rosetti and Roger and MaryStruthers be overruled and their ballots be openedand counted. In view of his recommendation withrespect to the challenges to the aforementioned fiveballots, the Regional Director made no recommenda-tion concerning the challenge to the ballot of FloydStruthers, since his ballot would not likely be determi-native of the election results.Thereafter, on September 19, 1969, the Union filedtimely exceptions to the Regional Director's Reportand Supplemental Report, requesting that all the chal-lenges and several of the objections be sustained,and the Union be certified, based upon the presentvote count, or that the election be set aside anda new election be conducted.On December 15, 1969, the National Labor Rela-tionsBoard issued an Order Directing Hearing inwhich it was ordered that a hearing be held onthe challenges and the objections.On February 11 and 12, 1970, a hearing was heldat Fresno, California, before Hearing Officer RobertG.Mayberry. The Employer, the Union, and theRegional Director were represented by counsel, andall parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues. Thereafterthe Employer and the Union entered into a stipulationto certain additional facts which was made part ofthe record.On March 27, 1970, Hearing Officer Mayberryissued his Report on Challenges and Objections, inwhich he recommended that all the objections beoverruled, and that the challenges to the ballots ofCarl and Regina Rosetti, and Floyd and Mary Struth-ers be overruled. The Hearing Officer recommendedthat the challenges to the ballots of Dennis Rosettiand Roger Struthers be sustained.Thereafter the Employer filed timely exceptionsto the Hearing Officer's recommendation that thechallenges to the ballots of Dennis Rosetti and RogerStruthers be sustained.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(c) of the Act:All fulltime and regular part-time selling andnonselling employees of the Employer at its Fres-no,California, location,excluding confidentialemployees, guards and supervisors as definedin the Act.5.The Board has considered the Hearing Officer'sReport, the Employer's exceptions, and the entirerecord in this case, and hereby adopts the findings185 NLRB No. 57 FRESNO AG HARDWAREand recommendations of the Hearing Officer exceptas herein modified. iWe find merit in the Employer's exceptions tothe recommendations of the Hearing Officer thatthe challenges to the ballots of Dennis Rosetti andRoger Struthers be sustained.Dennis Rosettiis the son of Carl and Regina Rosetti.Carl Rosetti is a half-brother of owners James andJohn Rosetta.The Hearing Officer found that Dennis Rosettiwas accorded special treatment in three particulars,and concluded that because of his family relationshipto the owners, the special priviliges "were of sucha nature and magnitude" as to cause his intereststo be more closely aligned with management thanwith other rank-and-file employees. The recommenda-tion that the challenge to Dennis Rosetti's ballotbe sustained was based on his receipt of holidaypay "while other part-time employees were not grantedthis benefit"; a $20 advance, "contrary to the Employ-er's stated policy of not granting loans"; and theHearing Officer's finding that he "was permitted toleave his automobile inside the Employer's premisesfor 2 days while he made alterations on it."In its exceptions, the Employer points out thatother employees, including nonrelatives,who areincluded in the unit, used, its premises to repair theirautomobiles. The record supports this assertion. TheEmployer asserts also that an advance against earnedwages in no \way conflicts with its policy againstloansto employees, a different matter not at issuehere.We agree.Finally, the Employer asserts that Dennis Rosettiwas treated no differently in regard to holiday payfrom other part-time employees who, like him, regular-ly worked 30 or more hours per week.' The stipulationprovides, however, that "Part-time employees workingJune 5, 1969, and who worked full time during thesummer vacation period were entitled to paid holidaysoccurring during that time. Length of service didnot apply."The Hearing Officer noted that of the part-timeemployees, only Dennis Rosetti and Roger Struthers(discussed below) received pay for the Easter andMemorial bay holidays He indicated that GregoryHeguiagaray, who was also paid for those 2 days,was a full-time employee. The Employer asserts thatHeguiagaray was a part-time employee who regularlyiIn the absence of exceptions thereto, we adoptpro formathe HearneOlti, 's recommendations to overrule the objections and the challenges tothe ballot— f Carl and Regina Rosetti and Floyd and Mary StruthersIThe b.mplo)cr asserts that full-time employees worked 48 hours a weekThe stipulation provides that part-time employees who regularly worked 30hours or more per week were permitted to participate in the health insuranceplan after 30 continuous days on thejob413worked more than 30 hours per week. Althoughthe record is not entirely clear as to whether Heguiaga-raywas a part-time or full-time employee, it doesnot appear that any part-time employees other thanDennis Rosetti and Roger Struthers who regularlyworked more than 30 hours per week de lied pay forthe two indicated holidays.Roger Struthersis the son of Floyd avid MaryStruthers.Mary Struthers is a sister of owners Jamesand John Rosetta. The Hearing Officer recommendedsustaining the Petitioner's challenge to his ballot,finding he had received holiday pay and sick pay,and that he was granted permission not to workon two weekends, all benefits not granted to otheremployees in similar circumstances.Struthers was granted permission to be absent fromwork for two weekends in 1969, one of them afterthe election date. However, it appears that anotherunit employee, not a relative of the owners, mayalso have been given one such weekend off. Testimonyby another employee, that he was told a Sundayoff was difficult to arrange, was contradictory, andeven if true is insufficient to establish special treatmentof Struthers.As indicated, the facts and considerations in respectto holiday pay are identical to those considered inconnection with Dennis Rosetti,supra.The Hearing Officer found that Struthers receivedsick pay for 1 day, "a benefit not enumerated bythe Employer as being available to part-time employ-ees,while part-time employee Barron reported onhis time card as being sick" for a day when hewas not paid. In its exceptions, the Employer arguesthat "sick pay, like holiday pay and the entitlementto participate in the Employee Health Insurance Pro-gram, is a benefit given to all part-time employeesregularlyworking thirty or more hours per week,after 30 days. Struthers regularly worked over thirtyhours per week, Barron did not. . ." The stipulationprovides that "Sick leave followed the same patternas vacations, with the same number of eligible daysand eligibility the same . . . No paid vacations weregiven part-time employees in 1968 or 1969." Althoughneither the stipulation nor the record support theEmployer's argument as to sick pay for part-timeemployees, the record does not disclose that anypart-time employees in that category were deniedsick pay with the arguable exception of Barron onone occasion.It therefore appears that at most the only specialprivileges granted these two employees consisted of2 days' holiday pay for both and 1 day's sick payfor Floyd Struthers.We find that these privileges,if in fact special by reason of their family relationship 414DECISIONSOF NATIONALLABOR RELATIONS BOARDto the owners,were not substantial enough to causetheir interests to be more closely aligned with manage-ment than with other rank-and-fileemployees, someof whom,including these two employees'parents,are alsorelatives of the owners.InternationalMetalProducts,107 NLRB 65; cf.Cherrin Bros. Co., 147NLRB 527, fn. 2, enfd.CherrinCorporation vN.L.R.B,349 F.2d 1001 (C.A. 6, 1965), cert. denied382 U.S. 981 (1966). Accordingly, we shalloverrulethe challengesto the ballots ofDennis Rosetti andRoger Struthers.ORDERDIRECTIONInasmuch as the objections to the election andchallenges to ballots have been overruled,the RegionalDirector for Region 20 shall,pursuant to the Board'sRules and Regulations,within 10 days of the datebelow,open and count the ballots of Carl Rosetti,Regina Rosetti,Dennis Rosetti,Floyd Struthers, MaryStruthers,and Roger Struthers,and thereafter prepareand cause to be served on the parties a revised tallyof ballots, including therein the count of said ballots,and on the basis thereof issue the appropriate certifica-tion.It ishereby ordered that the ubJeLtiuns and thechallenges be, and they hereby are,overruled.MEMBER JENKINS,concurring:Member Jenkins concurs in the result.